207 Ga. 226 (1950)
60 S.E.2d 242
BOWMAN, executor, et al.
v.
BOWMAN.
17117.
Supreme Court of Georgia.
June 13, 1950.
Rehearing Denied July 13, 24, 1950.
James L. & Will G. Moore, for plaintiffs in error.
Margaret Hills and Poole, Pearce & Hall, contra.
ATKINSON, Presiding Justice.
1. The allegations of the petition as amended  showing rendition of a final judgment denying probate of the will, dated November 1, 1946, and that the judgment setting apart the property as a year's support had been made the judgment of the court of ordinary and had been duly recorded in the ordinary's office  were sufficient as against general demurrer to set forth a cause of action for the appointment of a receiver to preserve the property pending final adjudication on probate of the alleged will dated February 27, 1946, and cancellation of the quitclaim deed.
2. Accordingly, since the petitioner was entitled to some of the relief prayed for, the trial court did not err in overruling the defendant's demurrer. Arteaga v. Arteaga, 169 Ga. 595 (4) (151 S.E. 5); Rowland v. Rowland, 204 Ga. 603 (6) (50 S.E. 2d, 343).
Judgment affirmed. All the Justices concur.